      Case 2:19-cv-00193-HSO-MTP Document 275 Filed 08/02/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         EASTERN DIVISION


 PENNYMAC LOAN SERVICES, LLC                  §                        PLAINTIFF
                                              §
                                              §
 v.                                           §    Civil No. 2:19cv193-HSO-MTP
                                              §
                                              §
 INNOVATED HOLDINGS, INC.,                    §
 doing business as Sitcomm                    §
 Arbitration Association, et al.              §                     DEFENDANTS


                              DEFAULT JUDGMENT

       In accordance with the Order entered herewith and for the reasons stated on

the record at today’s hearing,

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, pursuant to

Federal Rules of Civil Procedure 55(b)(2), 16(f), and 37(b)(2)(A)(vi), judgment is

rendered in the amount of $1,384,371.24 in favor of Plaintiff PennyMac Loan

Services, LLC against Defendants Innovated Holdings, Inc. dba Sitcomm

Arbitration Association, Mark Moffett, Sandra Goulette, Kirk Gibbs, Brett “Eeon”

Jones, and Rance Magee, jointly and severally, as to Plaintiff’s claims in the

Amended Complaint for libel/defamation (Third Claim), tortious interference with

prospective economic advantage (Fourth Claim), civil conspiracy (Fifth Claim), and

violations of the Racketeer Influenced and Corrupt Organizations Act (“RICO”),

specifically 18 U.S.C. § 1962(c) (Sixth Claim), and conspiracy to violate RICO under

§ 1962(d) (Seventh Claim).
    Case 2:19-cv-00193-HSO-MTP Document 275 Filed 08/02/21 Page 2 of 2




      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff PennyMac

Loan Services, LLC’s claims against all Defendants in the Amended Complaint for

declaratory judgment (First Claim), preliminary and permanent injunction (Second

Claim), and vacation of arbitration awards under 9 U.S.C. § 10 (Eighth Claim) are

DISMISSED as moot.

      SO ORDERED AND ADJUDGED, this the 2nd day of August, 2021.


                                      s/ Halil Suleyman Ozerden
                                      HALIL SULEYMAN OZERDEN
                                      UNITED STATES DISTRICT JUDGE




                                        2
